Citation Nr: 0724925	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the fifth digit of the right hand.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from August 1980 until 
August 1984, and was on active duty for training for the 
National Guard from June 1977 until November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2000 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, continued the noncompensable rating for the service-
connected fracture of the fifth finger of the right hand.  

In March 2005, a video conference hearing was held before the 
undersigned.  In August 2005, a Board decision was issued, 
which, in pertinent part, denied a compensable rating for the 
right fifth finger disability.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2007 Order, the Court vacated 
the Board's August 2005 decision on this issue in accordance 
with a Joint Motion for Remand, and this issue was returned 
to the Board for further development and adjudication.  The 
appeal as to the other six issues denied in the Board's 2005 
decision was dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Joint Motion for Remand in this case is that 
the veteran had also reasonably raised a claim of service 
connection for a right fourth finger disability. Although 
such a claim is arguably raised by the record, the Board 
certainly does not have jurisdiction to consider it at this 
time absent a rating decision, notice of disagreement, 
statement of the case, and substantive appeal.  However, the 
pending service connection claim, if resolved favorably, 
could have a significant effect on the increased rating issue 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, before the 
Board may proceed with further review of the claim for a 
compensable rating for the right fifth finger disability, the 
RO will first need to adjudicate the claim of service 
connection for a right fourth finger disability.

The Board cautions the veteran, however, that these two 
claims are inextricably intertwined only in the sense that 
the service connection claim must be considered before the 
Board can proceed with the appeal for a compensable rating 
for the right fifth finger disability.  In other words, the 
Board will not automatically assume jurisdiction over the 
service connection claim were it to be denied by the RO or 
over the rating assigned to the fourth finger disability were 
service connection to be granted.  If the veteran is 
dissatisfied with any aspect of the RO's determination 
concerning the fourth finger claim, he will have to perfect 
an appeal if he wants the Board to consider it.  

As for the appeal for a compensable rating for the right 
fifth finger disability, the passage of time since the 
Board's 2005 decision requires that this claim now be 
remanded.  The service-connected disability was last examined 
almost five years ago, and medical evidence is needed as to 
the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should adjudicate 
the claim (issue a rating decision) as to 
entitlement to service connection for a 
right fourth finger disability.
 
If, and only if, the veteran files a 
notice of disagreement, then the RO 
should provide him a statement of the 
case.  If a timely substantive appeal is 
not thereafter filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.
  
2.  Obtain the veteran's medical records 
from the VA Medical Center in Nashville 
for any treatment of the right 
hand/fingers from 2003 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for an appropriate 
VA examination to evaluate the severity 
of his residuals of the right fifth 
finger fracture.  The claims file should 
be provided to the examiner for review in 
conjunction with the examination.

The examiner should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected residuals of 
the right fifth finger fracture.  The 
examination should include range of 
motion testing.  Any functional 
limitations resulting from the service-
connected  disorder are to be identified.

4.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claim for a 
compensable rating for the right fifth 
finger disability.  If such action does 
not resolve it, a supplemental statement 
of the case (SSOC) should be issued to 
the appellant and his attorney.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



